J. S76008/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                   v.                   :
                                        :
CARL LEE COLLINS,                       :           No. 6 WDA 2014
                                        :
                        Appellant       :


              Appeal from the PCRA Order, December 5, 2013,
             in the Court of Common Pleas of Allegheny County
             Criminal Division at Nos. CP-02-CR-0012112-1993,
                          CP-02-CR-0013464-1993


BEFORE: FORD ELLIOTT, P.J.E., PANELLA AND OLSON, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:           FILED JANUARY 27, 2015

      Appellant appeals from the order denying his latest petition brought

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541 to

9546. We affirm.

      On August 31, 1993, while 16 years of age, appellant shot and killed a

man during a robbery in Pittsburgh. On March 21, 1994, a jury convicted

appellant of second degree murder and related offenses; and on May 17,

1994, appellant was sentenced to an aggregate, mandatory sentence of life

imprisonment without the possibility of parole.

      On May 15, 1996, this court affirmed the judgment of sentence; and

on October 31, 1996, our supreme court denied appeal. Commonwealth v.

Collins, 679 A.2d 843 (Pa.Super. 1996) (unpublished memorandum),
J. S76008/14


appeal denied, 685 A.2d 542 (Pa. 1996). Appellant has previously pursued

multiple, unsuccessful PCRA petitions.

      Appellant filed the instant, untimely PCRA petition on July 10, 2012,

within 60 days of the United States Supreme Court’s June 25, 2012 decision

in Miller v. Alabama, 132 S.Ct. 2455 (2012), which held that it is

unconstitutional to sentence individuals who were under 18 years of age at

the time of their offense to mandatory life imprisonment without parole.

Appellant’s   petition   invoked   the    after-recognized   constitutional   right

exception to the time restrictions of the PCRA.              See 42 Pa.C.S.A.

§ 9545(b)(1)(iii).

      We do not have jurisdiction to review appellant’s petition because

Section 9545(b)(1)(iii) requires that the newly recognized right be already

held to apply retroactively. Commonwealth v. Seskey, 86 A.3d 237, 242-

243 (Pa.Super. 2014), appeal denied, 101 A.3d 103 (Pa. 2014). Miller v.

Alabama has not been held to apply retroactively. Moreover, our supreme

court has ruled that Miller v. Alabama would not be applied retroactively to

persons on collateral review. Commonwealth v. Cunningham, 81 A.3d 1

(Pa. 2013). In his present appeal, appellant argues that Cunningham was

wrongly decided. However, as a subordinate court we are unable to reverse

the rulings of our supreme court.              Consequently, we are bound by

Cunningham, and are without jurisdiction to review appellant’s petition.

      Order affirmed.



                                         -2-
J. S76008/14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/27/2015




                          -3-